DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 02/16/2021 with respect to claims 1 - 16 have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.
Applicant argues that the reference of Pang fails to teach wherein a sensitivity to an intensity of incident light of the first light receiving unit and a sensitivity to an intensity of incident light of the second light receiving unit are different.

Examiner notes that Pang clearly teaches different pixels R, G, and B wherein a sensitivity to an intensity of incident light of the first light receiving unit (one of R, G, or B) and a sensitivity to an intensity of incident light of the second light receiving unit (another one of R, G, or B) are different.  Each of the pixels R, G, B individually has a different 
Hence the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 10 and 13 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang (US PgPub No. 2009/0027527). 
Regarding claim 1, Pang teaches an image pickup element (figure 9) comprising: a pixel array in which at least a first light receiving unit configured to receive light in a predetermined color (Figure 1 with R pixels) and a second light receiving unit configured to receive light having a wavelength band having a band width narrower than a band 

Regarding claim 2, as mentioned above in the discussion of claim 1, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein the position of the second light receiving unit in the first block in each of the areas is symmetrical with respect to an intersection of the vertical line and the horizontal line (figure 9; wherein the position of the second light receiving unit in the first block in each of the areas is symmetrical with respect to an intersection of the vertical line and the horizontal line).

Regarding claim 3, as mentioned above in the discussion of claim 1, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein the position of the second light receiving unit in the first block in each of the areas is symmetrical with respect to the vertical line or the horizontal line (figure 9; wherein the position of the 

Regarding claim 4, as mentioned above in the discussion of claim 1, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein a combination of colors received by a third light receiving unit which is closer to an intersection of the vertical line and the horizontal line among upper and lower light receiving units adjacent to the second light receiving unit, and received by a fourth light receiving unit which is closer to the intersection among right and left light receiving units adjacent to the second light receiving unit, correspond to each other between each of the second light receiving units (figure 9 with items R, G, and B; wherein a combination of colors received by a third light receiving unit which is closer to an intersection of the vertical line and the horizontal line among upper and lower light receiving units adjacent to the second light receiving unit, and received by a fourth light receiving unit which is closer to the intersection among right and left light receiving units adjacent to the second light receiving unit, correspond to each other between each of the second light receiving units).

Regarding claim 5, as mentioned above in the discussion of claim 1, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein the position of the second light receiving unit in the first block is set on a basis of sensitivity of the first light receiving unit in the first block (figure 9 with items R, G, and B; wherein the position of the second light receiving unit in the first block is set on a basis of sensitivity of the first light receiving unit in the first block).

Regarding claim 6, as mentioned above in the discussion of claim 1, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein an intersection of the vertical line and the horizontal line corresponds to a center of the pixel array (figure 9; wherein an intersection of the vertical line and the horizontal line corresponds to a center of the pixel array).

Regarding claim 7, as mentioned above in the discussion of claim 1, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein an intersection of the vertical line and the horizontal line is on an optical axis of an optical system that leads light to the pixel array (figure 9; wherein an intersection of the vertical line and the horizontal line is on an optical axis of an optical system that leads light to the pixel array).

Regarding claim 8, as mentioned above in the discussion of claim 1, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein the first light receiving unit and the second light receiving unit are pixels, respectively (figure 9 items R, G, and B; wherein the first light receiving unit and the second light receiving unit are pixels, respectively).

Regarding claim 9, as mentioned above in the discussion of claim 1, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein the first light 

Regarding claim 10, as mentioned above in the discussion of claim 1, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein a second optical filter used in the second light receiving unit is an optical filter that has a transmission band having a band width narrower than a band width of a first optical filter used in the first light receiving unit (figure 9 items G or B; wherein a second optical filter used in the second light receiving unit is an optical filter that has a transmission band having a band width narrower than a band width of a first optical filter used in the first light receiving unit).

Regarding claim 13, as mentioned above in the discussion of claim 1, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein a second block including a fifth light receiving unit that receives red light, a third block including a sixth light receiving unit that receives green light, a fourth block including a seventh light receiving unit that receives green light, and a fifth block including an eighth light receiving unit that receives blue light are arranged in the pixel array, the first light receiving unit is one of the fifth light receiving unit to the eighth light receiving unit, and the first block is one of the second block to the fifth block (figure 9; wherein a second block including a fifth light receiving unit that receives red light, a third block including a sixth light receiving unit that receives green light, a fourth block including a seventh light 

Regarding claim 14, as mentioned above in the discussion of claim 13, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein the colors of the second block to the fifth block in the pixel array are arranged according to an arrangement of colors of Bayer array (figure 9; wherein the colors of the second block to the fifth block in the pixel array are arranged according to an arrangement of colors of Bayer array).

Regarding claim 15, as mentioned above in the discussion of claim 13, Pang teaches all of the limitations of the parent claim.  Additionally, Pang teaches wherein in the second block to the fifth block, the light receiving units are arranged in two rows and two columns (figure 9; wherein in the second block to the fifth block, the light receiving units are arranged in two rows and two columns).

Regarding claim 16, Pang teaches an electronic device (paragraph 0002, 0012, and 0050) comprising: an image pickup element (figure 9); and a signal processor configured to process a signal output from the image pickup element (paragraph 0050), wherein the image pickup element includes a pixel array in which at least a first light .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 


Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (US PgPub No. 2009/0027527) in view of Choi (US PgPub No. 2012/0129269).
Regarding claim 11, as mentioned above in the discussion of claim 10, Pang teaches all of the limitations of the parent claim.
However, Pang fails to teach wherein the second optical filter is a plasmon filter. Choi, on the other hand teaches wherein the second optical filter is a plasmon filter.
More specifically, Choi teaches wherein the second optical filter is a plasmon filter (paragraphs 0050 - 0051, wherein the optical filter is a plasmon filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Choi with the teachings of Pang because plasmon filter is easily made in a manufacturing process thereby improving the manufacturing of the device of Pang.

Regarding claim 12, as mentioned above in the discussion of claim 10, Pang teaches all of the limitations of the parent claim.
However, Pang fails to teach wherein the second optical filter is a Fabry-Perot interference filter. Choi, on the other hand teaches wherein the second optical filter is a Fabry-Perot interference filter.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Choi with the teachings of Pang because using a Fabry-Perot results in a reduction in size and weight thereby improving the manufacturing of the device of Pang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
02/18/2021Primary Examiner, Art Unit 2696